NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued November 10, 2020
                               Decided December 9, 2020

                                         Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          MICHAEL Y. SCUDDER, Circuit Judge

No. 20-1486

NOTRE DAME AFFORDABLE                             Appeal from the United States District
HOUSING, INC., et al.,                            Court for the Northern District of Illinois,
    Plaintiffs-Appellants,                        Eastern Division.

      v.                                          No. 1:18-cv-8116

CITY OF CHICAGO, et al.,                          Charles R. Norgle,
      Defendants-Appellees.                       Judge.

                                       ORDER

        All parties invoking a federal court’s jurisdiction must demonstrate an injury in
fact as one part of establishing standing to sue under Article III. When plaintiffs cannot
show such an injury, the court lacks authority to proceed further and must dismiss the
action, as happened here. Notre Dame Affordable Housing and its principal officer,
Charlene Marsh, asserted ownership of a parcel of property in Chicago and sued the
City and others for demolishing a building on that land. The district court dismissed the
plaintiffs’ claims because neither Notre Dame Affordable Housing nor Marsh proffered
evidence showing any interest in the property, so neither could show injury due to the
demolition. We agree and affirm.
No. 20-1486                                                                        Page 2

                                            I
                                            A
       Sometime around December 2017, the City of Chicago approved the demolition
of a building located on a parcel of property covering 7954 to 7958 South Halsted Street
and 808 to 810 West 80th Street in Chicago. Notre Dame Affordable Housing, Inc., a not-
for-profit corporation dedicated to assisting veterans, asserted it owned the property
and planned to refurbish the building to create subsidized housing for homeless
veterans. After learning of the demolition, Notre Dame’s principal officer Charlene
Marsh filed a claim for compensation with the City’s Law Department. Claims
Specialist Dennis Rafael responded to Marsh on behalf of the City Claims Unit, advising
that the City had investigated the asserted loss and denied the claim.
        Notre Dame Affordable Housing and Marsh then filed suit in federal court
against the City, the Commissioner and Deputy Commissioner of the City’s Department
of Buildings, the private company that demolished the building, and unknown John
and Jane Doe defendants, raising eleven federal and state law claims. The City moved
to dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), and the
district court allowed the plaintiffs to file an amended complaint. The City once again
moved to dismiss the first amended complaint, and the plaintiffs once again received
permission to amend their complaint to add new claims against Dennis Rafael and his
employer, Corvel Corporation.
       The plaintiffs’ second and final amended complaint raised fifteen counts relating
to the demolition: six counts of race discrimination against Marsh in violation of
42 U.S.C. §§ 1981, 1982, 1983, 1985(3), and 1986 and the Equal Protection Clause; two
counts by Notre Dame Affordable Housing alleging an unconstitutional taking and
violation of substantive due process; and seven counts under state law.
       The City then moved to dismiss for lack of subject matter jurisdiction pursuant to
Rule 12(b)(1) and alternatively under Rule 12(b)(6) for failure to state a claim. Pointing
to Cook County property records, the City argued that Notre Dame held no interest in
the property and therefore lacked standing to challenge its demolition. A search of the
chain of title, the City explained, revealed that the last conveyance of good title
occurred in 1972 and transferred the property from Thomas Woelfle to LaSalle National
Bank. The search also produced the deed that allegedly vested Notre Dame with
property rights: a quitclaim deed to the property from Leroy Singleton to Notre Dame
Affordable Housing dated June 3, 2014. But because there was no valid conveyance of
the property to Singleton in the first place, his quitclaim deed to Notre Dame
Affordable Housing conveyed no legal rights. The City attached to its motion certified
No. 20-1486                                                                            Page 3

copies of the 1972 land trust deed to LaSalle National Bank and the 2014 quitclaim deed
from Singleton to Notre Dame Affordable Housing.
                                              B
       The district court agreed with the City and determined that Notre Dame and
Marsh failed to demonstrate the requisite injury in fact to establish Article III standing.
The only proof of Notre Dame’s ownership, the district court found, came in the
quitclaim deed from Leroy Singleton in June 2014—a conveyance that only transferred
whatever interest Singleton possessed. The district court then emphasized that the
plaintiffs, when confronted with the records submitted by the City in support of its
motion, offered no evidence showing that Singleton ever acquired a legal interest in the
South Halsted Street property. This failure, the district court concluded, required
dismissal of plaintiffs’ claims for lack of standing. Lacking subject matter jurisdiction,
the court did not proceed to the merits of plaintiffs’ claims and instead dismissed the
action without prejudice.
       Notre Dame Affordable Housing and Marsh now appeal.
                                              II
                                              A
       We begin, as we must, by confirming our own jurisdiction to consider this
appeal. A dismissal without prejudice is ordinarily not a final judgment amenable to
appellate review under 28 U.S.C. § 1291, but it may be an appealable final order if it
“ends the suit so far as the district court is concerned.” Taylor-Holmes v. Off. of Cook
County Pub. Guardian, 503 F.3d 607, 610 (7th Cir. 2007); see Kowalski v. Boliker, 893 F.3d
987, 994 (7th Cir. 2018).
        The necessary finality is present here: in dismissing the action, the district court
not only entered a Rule 58 judgment, but also directed that the civil case was
“terminated.” All of this occurred after plaintiffs had filed two prior complaints. See
Gleason v. Jansen, 888 F.3d 847, 852 (7th Cir. 2018) (“When it is clear that the district court
is finished with a particular case and that nothing can be done to revive it, the judgment
is final.”). These indicia of finality allow us to review whether the district court properly
concluded that the plaintiffs failed to show any legal interest in the South Halsted Street
property and thus any injury caused by its demolition. See Lujan v. Defs. of Wildlife,
504 U.S. 555, 560–61 (1992) (explaining that a plaintiff, to establish Article III standing,
must demonstrate an injury in fact that is traceable to the defendant’s acts and capable
of being redressed by the requested relief).
No. 20-1486                                                                            Page 4

                                              B
        The injury in fact component of standing requires showing “an invasion of a
legally protected interest”—a concrete and particularized injury that is actual or
imminent. Id. As the parties invoking federal jurisdiction, the plaintiffs shoulder the
burden of establishing each element of Article III standing. See id. at 561. For its part,
the City was entitled to present facts and evidence showing that Notre Dame
Affordable Housing lacked any interest in the property. See Taylor v. McCament,
875 F.3d 849, 853 (7th Cir. 2017); see also Apex Digit., Inc. v. Sears, Roebuck & Co., 572 F.3d
440, 443–44 (7th Cir. 2009) (explaining the requirements for a factual challenge to the
plaintiffs’ standing). Indeed, we have long emphasized that “if the facts place the
district court on notice that the jurisdictional allegation probably is false, the court is
duty-bound to demand proof of its truth.” Apex Digit., 572 F.3d at 444 (quoting
Kanzelberger v. Kanzelberger, 782 F.2d 774, 777 (7th Cir. 1986)). Once defendants call a
plaintiff’s standing into question, the presumption of correctness usually accorded to a
complaint’s allegations falls away and “the plaintiff bears the burden of coming
forward with competent proof that standing exists.” Id.
                                              C
       The district court adhered to these principles and correctly concluded that Notre
Dame Affordable Housing and Marsh failed to demonstrate any injury. Notre Dame
alleged that it held a quitclaim deed to the South Halsted Street property and the City’s
demolition interfered with its ownership rights and reduced the property’s value. For
her part, Marsh claimed she lost the value of property improvements that she paid for
and alleged that defendants discriminated against her because of her race by
demolishing the property and refusing her claim for compensation.
       But the City responded by coming forward with evidence from certified public
records contradicting Notre Dame’s assertion of any property ownership. Under Illinois
law, a quitclaim deed only transfers what the grantor could lawfully convey. See
765 ILCS 5/10. Records from the Cook County Recorder of Deeds office showed that
Singleton never received a valid conveyance of the South Halsted Street property, so he
had no legal interest to transfer to Notre Dame in a quitclaim deed. Notre Dame and
Marsh failed to offer any evidence undermining the City’s showing.
       This failure to demonstrate a valid legal interest in the South Halsted Street
property is fatal. Without an interest in the property, plaintiffs cannot maintain an
injury from the City’s demolition of a building on that land. And without a
demonstrated injury in fact, the district court lacked jurisdiction under Article III.
No. 20-1486                                                                           Page 5

         None of the arguments the plaintiffs put forth can overcome a lack of injury.
Standing is a jurisdictional requirement necessary to vest a federal court with
constitutional authority. See Lujan, 504 U.S. at 560 (“[T]he core component of standing is
an essential and unchanging part of the case-or-controversy requirement of Article
III.”). It cannot be created by estoppel or waived. See Arbaugh v. Y&H Corp., 546 U.S.
500, 514 (2006); Sadat v. Mertes, 615 F.2d 1176, 1188 (7th Cir. 1980) (“[J]urisdiction
otherwise lacking cannot be conferred by consent, collusion, laches, waiver, or
estoppel.”). Notre Dame also argues that, even if it lacked an ownership interest at the
time of the demolition, the City’s failure to provide notice of the demolition deprived it
of the opportunity to intervene to stall the action and thus constituted an injury. Not so,
for the plaintiffs cannot assert that a lack of notice caused an injury to a legally
protected interest if they had no legal rights in the property demolished in the first
instance.
       Each of the claims raised in the complaint relates to the allegedly wrongful
demolition of property. Unless the plaintiffs show they suffered an injury from the
demolition—which they cannot do without demonstrating an interest in the South
Halsted Street property—they lack standing to assert any of their claims in federal
court. As the district court lacked subject matter jurisdiction under Article III, it was
correct to dismiss the case pursuant to Rule 12(b)(1) for want of jurisdiction.
       We therefore AFFIRM.